Citation Nr: 1211729	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  06-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for left knee condition.  


REPRESENTATION

Veteran represented by:	District of Columbia Government


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision in which the RO denied, in pertinent part, the Veteran's claim for entitlement to service connection for left knee condition.  The Veteran perfected a timely appeal. 

This claim was previously before the Board in September 2010 and was remanded for further development.  That development having been completed, the claim is properly before the Board for re-adjudication.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that VA has a further duty to assist the Veteran in developing his claim. 

In a December 2010 written statement the Veteran identified other potentially pertinent evidence to the claim on appeal.  First, he indicated that he had tried to reach the November 2010 VA examiner because he wanted to report a second in-service injury to his left knee.  The Veteran stated that while he was stationed in Vietnam he was involved in an accident while riding a bike and was struck by a vehicle.  The Veteran indicated that he wanted this reported injury to be part of his evaluation but he was not able to reach the examiner.  

A review of the November 2010 VA examination report shows that this injury was not reported at the examination and there is no indication from the examination report that the examiner took this reported injury into consideration when rendering his medical opinion.  
In addition, the Veteran stated that he could locate a member of his unit and obtain a "buddy" statement as to the accident he described.  The VA should allow the Veteran to submit this "buddy" statement and have the VA examiner consider the Veteran's account of an in-service accident in Vietnam and any subsequent lay statement from the Veteran's service buddy.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and advise him to submit any additional information or evidence potentially relevant to his claimed in-service injuries to the left knee.  In doing so, the RO/AMC should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report.  Photos, contemporaneous letters, or other information that may corroborate his statements should also be submitted.  

2.  After allowing for an appropriate amount of time for response and after associating all responses with the Veteran's claims file, arrange for the Veteran's claims file to be reviewed, including this remand, by the November 2010 VA examiner, (or a suitable substitute if that examiner is unavailable).  The examiner should prepare an addendum to the November 2010 VA examination report and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee condition is related to his reported in-service left knee injuries.  

The examiner should consider the Veteran's report of an in-service injury to the left knee in which he was struck by a car while riding a bicycle in Vietnam (See December 2010 written statement from the Veteran) and should also consider all lay statements submitted by the Veteran or on his behalf, to specifically include the Veteran's contention that his left knee condition first began in-service after injury and he has experienced a continuity of symptomatology since that time.  

A complete rationale should be given for all opinions and conclusions.  In this regard, a discussion of the facts and medical principles involved would be of consideration assistance to the Board.

3.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


